Winslow, C. J.
The only question in the case is whether there was any evidence in the case sufficient to justify the verdict of the jury to the effect that the adverse opinion of the attorneys was rendered in bad faith. .
The attorneys in question are a highly reputable firm, and *656a verdict which brands them as unfit to practice law should not be based on conjecture or suspicion, but, like verdicts in all other cases of alleged fraud, upon clear and satisfactory evidence. Careful examination of the record convinces us that there is no evidence in the case which warranted the jury in coming to that conclusion. There is absolutely nothing to show collusion and no direct evidence of bad faith. The defendant relies entirely upon certain circumstances, among which are (1) the fact that the bond market became demoralized by the declaration of war in Europe just after the bid was made and hence that the plaintiffs were liable to lose on the transaction if the bid was carried out; (2) the fact that the attorneys took six weeks to examine into the question before rendering their opinion; (3) the fact that the attorneys assigned untenable grounds for their doubts; (4) the fact that the trial court in the present case determined that the bonds were valid and so instructed the jury; and (5) the fact that the plaintiffs refused to reopen the question and take the opinion of a Chicago attorney after they had received the opinion of the New York attorneys.'
We have examined the testimony bearing on these contentions and do not find anything which rises to the dignity of proof of fraud or bad faith.
The transaction was an important one. Care was a prime requisite. Far better an excess of caution than a hasty or improvident decision. The interests of future investors, possibly of people whose limited means might all be invested in these bonds, were potentially depending on the decision. Under such circumstances the attorneys had a right to be cautious, nay it was their duty to be so; and if they had doubts, 'honesty compelled them to say so.
It would serve no good purpose to state the evidence even in an abridged form. It must be sufficient to say that in our judgment it entirely fails to show fraud or bad faith.
By the Court. — Judgment affirmed.